Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 1 of 27 PageID: 700



NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
DUKE UNIVERSITY, ALLERGAN, INC., :
And ALLERGAN SALES, LLC,             :
                                     :    Case No. 3:18-cv-14035-BRM-TJB
            Plaintiffs and           :
            Counterclaim-Defendants, :
                                     :
            v.                       :
                                     :          OPINION
AKORN, INC. and HI-TECH              :
PHARMACAL CO., INC.,                 :
                                     :
            Defendants and           :
            Counterclaim-Plaintiffs. :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Plaintiff/Counterclaim-Defendants Duke University (“Duke”),

Allergan, Inc. (“Allergan”), and Allergan Sales, LLC’s (“Allergan Sales”) (collectively,

“Plaintiffs”) Motion to Dismiss Defendant/Counterclaim-Plaintiff Akorn, Inc.’s (“Akorn”)

antitrust and patent misuse counterclaims and to strike the related affirmative defenses, or in the

alternative, to bifurcate and stay Akorn’s counterclaims and affirmative defenses. (ECF No. 22.)

Akorn filed an Opposition to Plaintiffs’ Motion to Dismiss (ECF No. 26) and Plaintiffs filed a

Reply Brief to Akorn’s Opposition to its Motion to Dismiss (ECF No. 27). Having reviewed the

submissions filed in connection with the motions and having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below and for good

cause appearing, Plaintiffs’ Motion to Dismiss the Counterclaims and Affirmative Defenses is

GRANTED and Plaintiffs’ Motion to Bifurcate and Stay the proceedings is DENIED AS MOOT.
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 2 of 27 PageID: 701



       I.      BACKGROUND

               A. Factual Background

       For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the

Amended Complaint – or in this case, the allegations in the Counterclaim – as true and draws all

inferences in the light most favorable to the non-moving party. See Phillips v. Cty. of Allegheny,

515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court also considers any “document integral

to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Secs. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

       Duke is an educational, research, and healthcare institution located in Durham, North

Carolina, Allergan is a Delaware corporation with its principal place of business in Irvine,

California, and Allergan Sales is a Delaware limited liability company with its principal place of

business in Madison, New Jersey. (ECF No. 1 ¶¶ 1-3.) Akorn is a Louisiana corporation with its

principal place of business in Lake Forest, Illinois, which also maintains a registered agent for

process in Ewing, New Jersey. (Id. ¶ 4.) Hi-Tech, a wholly owned subsidiary of Akorn since 2014,

is a Delaware corporation with its principal place of business in Amityville, New York. (Id. ¶¶ 5-

6.)

       Allegan is the corporate parent company of Allergan Sales (collectively, “Allergan”),

which is the holder of the Abbreviated New Drug Application (“ANDA”) No. 22-369 for

LATISSE ® (“Latisse”). (ECF No. 1 ¶ 35.) Latisse is a bimatoprost 1 ophthalmic solution, 0.03%,




1
  Bimatoprost is a synthetic PGF2α analog which differs structurally from PGF2α in two respects:
bimatoprost contains an ethyl amide at the C-1 position whereas PGF2α contains a carboxylic acid
at the C-1 position, and the omega chain of bimatoprost is shortened by three carbons compared
to PGF2α and contains a phenyl group at the C-17 position. (ECF No. 1 ¶ 28.) Unlike PGF2α, which
binds to the FP receptor, bimatoprost binds only to a splice variant of the FP receptor known as
the prostamide receptor. (Id. ¶ 29.) Therefore, Plaintiffs allege bimatoprost has a different
                                                 2
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 3 of 27 PageID: 702



which is used to treat hypotrichosis of the eyelashes by increasing their length, thickness, and

darkness. (Id. ¶¶ 35-36.) 2 On February 28, 2017, the United States Patent and Trademark Office

(“USPTO”) issued U.S. Patent No. 9,579,270 (the “’270 Patent”), entitled “Compositions and

Methods for Treating Hair Loss Using Non-Naturally Occurring Prostaglandins,” to Duke. (Id.

¶¶ 18-19.) Allergan holds an exclusive license to the ’270 Patent. (Id. ¶ 20.)

       Akorn, through Hi-Tech, submitted ANDA No. 203051 pursuant to § 355(j)(2)(B)(ii) of

the Federal Food, Drug and Cosmetic Act (“FDCA”), and upon receiving approval, “will

manufacture, sell, offer to sell, and/or import Akorn’s proposed generic bimatoprost product in the

United States.” (Id. ¶ 15.)

       Since 2011, Allergan has brought several lawsuits against “various generic manufacturers’

submissions of . . . ANDAs under section 505(j) of the FDCA.” (Id. ¶ 42.) Relevant to this matter,

Plaintiffs have brought four lawsuits – three of which Duke has joined – alleging infringement of

patents covering Latisse, and specifically alleging infringement by Akorn’s ANDA No. 203051.

(ECF No. 1 ¶¶ 41-50.) These lawsuits include: Allergan, Inc., et al. v. Hi-Tech Pharmacal Co.,

Inc., Case No. 1:11-cv-650, filed in the Middle District of North Carolina (“Latisse I”); Allergan,

Inc. v. Apotex, Inc., et al., Case Nos. 1:12-cv-247 and 1:13-cv-16, filed in the Middle District of




pharmacological activity than PGF2α and PGF2α analogs with C-1 carboxylic acid groups. (Id.
¶ 31.)
2
  The FDA approved Latisse in 2008. (ECF No. 1 ¶ 37.) Before that approval, the FDA had
sanctioned only two other hair growth agents in its history, minoxidil (Rogaine®) and finasteride
(Propecia®). (Id.) Both of these products are approved for growth of hair on the scalp, not eyelash
hair. (Id.) Latisse “has been a commercially successful product for Allergan, resulting in net sales
for Allergan of over $70 million annually since its launch in 2009.” (Id. ¶ 38.)

                                                 3
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 4 of 27 PageID: 703



North Carolina (“Latisse II”); and Allergan, Inc. v. Sandoz, Inc., et al., Case No. 1:14-cv-1034,

filed in the Middle District of North Carolina (“Latisse III”). 3

                       i.      Latisse I

       On August 17, 2011, Allergan and Duke filed a complaint against Hi-Tech asserting

infringement of U.S. Patent Nos. 7,531,404 (the “’404 Patent”) and 7,388,029 (the “’029 Patent”)

by Akorn’s proposed ANDA Product. (ECF No. 8 ¶ 34); Case No. 1:11-cv-650, ECF No. 1. On

January 24, 2013, the United States District Court for the Middle District of North Carolina issued

an opinion determining, inter alia, that Hi-Tech infringed the patents and entered judgment in

favor of the plaintiffs. Case No. 1:11-cv-650, ECF No. 95. On June 10, 2014, the Federal Circuit

reversed the district court’s decision, holding that the asserted claims of the ’029 and ’404 Patents

were invalid as obvious and were invalid over two prior art references: PCT Application No.

PCT/US98/02289 (“Johnstone”) and U.S. Patent No. 5,688,801 (the “’819 Patent”). Allergan, Inc.

v. Apotex Inc., 754 F.3d 952, 966 (Fed. Cir. 2014); (ECF No. 8 ¶¶ 35-36.) Specifically, the Federal

Circuit held it would have been obvious to use the family of compounds that includes bimatoprost

to treat hair loss. Allergan, 754 F.3d at 962-66. Moreover, the Federal Circuit found the ’029 Patent

asserted claims that included “thousands of permutations of synthetic [prostaglandin F-2-alpha

(“PGF”)] analogs,” and not just bimatoprost, which is only one such analog. Id. at 962.

       Plaintiffs’ request for an en banc re-hearing in Latisse I was denied. (ECF No. 8 ¶ 37.)

Thereafter, the district court entered a final judgment declaring the invalidity of the asserted claims

of the ’029 and ’404 Patents and non-infringement by Akorn’s Proposed ANDA Product. (Id. ¶

38.)



3
 The instant case is included as one of the four cases brought by Allergan against Akorn since
2011 and is referenced as “Latisse IV” in the parties’ briefing.

                                                  4
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 5 of 27 PageID: 704



                         ii.    Latisse II

          On March 13, 2012, while Latisse I was pending, Plaintiffs 4 filed Latisse II in which they

asserted additional patent infringement claims against several defendants, including Akorn,

alleging infringement of: U.S. Patent No. 8,263,054 (the “’054 Patent”); U.S. Patent No. 8,038,988

(the “’988 Patent”); and U.S. Patent No. 8,101,161 (the “’161 Patent”). (ECF No. 8 ¶ 39); Case

Nos. 1:12-cv-247 and 1:13-cv-16, ECF No. 1. The Latisse II court held that the ’988 Patent, the

’161 Patent, and the ’054 Patent are related to, and recite substantially the same subject matter as,

the ’404 Patent that was invalidated in Latisse I. (Id. ¶ 40.) Accordingly, the court entered a final

judgment in which it declared the ’988, ’161, and ’054 Patents invalid as obvious under 35 U.S.C.

§ 103, and further held that in light of the Federal Circuit’s finding of invalidity of the ’404 Patent

in Latisse I, Allergan was collaterally estopped from asserting the ’988, ’161, and ’054 Patents

against Apotex or from contesting their validity. (Id. ¶ 41); Case Nos. 1:12-cv-247 and 1:13-cv-

16, ECF No. 114. 5 Allergan did not appeal the court’s order of dismissal or its underlying holding

that Allergan be collaterally estopped from asserting or contesting the invalidity of the patent

claims in Latisse II. (ECF No. 8 ¶ 43.)

                         iii.   Latisse III

          On December 10, 2014, several months after the Federal Circuit’s decision in Latisse I,

Plaintiffs filed Latisse III in which they contended the bimatoprost product included in Akorn’s

Proposed ANDA Product infringed U.S. Patent No. 8,906,962 (the “’962 Patent”) and U.S. Patent




4
    Duke was not a party to Latisse II.
5
  While the court held that Allergan was collaterally estopped from asserting the ’988, ’161, and
’054 Patents against Apotex, it also determined the case was not “exceptional” pursuant to 35
U.S.C. § 285 and accordingly declined to award attorney’s fees to Apotex. Latisse II, Case Nos.
1:12-cv-247 and 1:13-cv-16, ECF No. 114, ¶ 5.
                                                   5
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 6 of 27 PageID: 705



No. 8,926,953 (the “’953 Patent”). (ECF No. 8 ¶ 44); Case No. 1:14-cv-1034, ECF Nos. 1 & 15.

On May 22, 2015, Plaintiffs filed an amended complaint in Latisse III in which they dropped their

allegations of infringement of the ’962 Patent, instead proceeding only with its claims of

infringement of the ’953 Patent. (ECF No. 8 ¶¶ 45-46); Case No. 1:14-cv-1034, ECF No. 47.

       On August 31, 2015, the district court issued a final judgment declaring that Plaintiffs were

collaterally estopped from asserting the ’953 Patent against Akorn, or contesting its validity,

pursuant to the decisions in Latisse I and Latisse II. (ECF No. ¶¶ 47-48); Case No. 1:14-cv-1034,

ECF No. 72. Specifically, the district court noted “the ’953 patent claims priority to, and

substantially the same subject matter as, invalid ’404 patent claim 14 and the relevant claims of

the ’054, ’161, and ’988 patents.” Case No. 1:14-cv-1034,0 ECF No. 72 at 2. Accordingly, the

district court dismissed the complaint with prejudice. Id. 6 On March 17, 2017, the Federal Circuit

affirmed the district court’s ruling in Latisse III, determining that collateral estoppel prevented

Plaintiffs from asserting the ’029, ’404, ’054, ’988, ’161, and ’953 Patents. (ECF No. 8 ¶ 49);

Allergan, Inc. v. Sandoz, Inc., 681 F. App’x 955, 958 (Fed. Cir. 2017).

                       iv.     Current Litigation (Latisse IV)

       In February 2017, the USPTO issued the ’270 Patent, which covered methods of using

Latisse and claimed priority to the application that led to the ’029 Patent invalidated in Latisse I.

(ECF No. 1 ¶¶ 18, 64.) Plaintiffs allege infringement of the ’270 Patent, contending the “[a]sserted

claims 22 and 30 of the ’270 Patent,” in contrast to the claims of the ’029 Patent that were found

obvious in the prior litigation, are “limited to prostaglandin compounds with an amide at the C-1

position,” and that therefore, “the findings discussed by the Federal Circuit [concerning] the



6
 As in Latisse II, the district court denied Akorn’s motion for attorney’s fees, determining that
Allergan’s allegations were not objectively baseless or “exceptional” pursuant to 35 U.S.C. § 285.
Case No. 1:14-cv-1034, ECF No. 97.
                                                 6
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 7 of 27 PageID: 706



different behaviors of C-1 amides . . . including bimatoprost, are commensurate with the narrower

scope of the asserted ’270 Patent claims.” (Id. ¶ 50.) In its counterclaims, Akorn alleges claims 22

and 30 of the ’270 Patent are: substantially similar to claims 1, 8, 14, 18, and 20 of the ’029 Patent

and to claim 14 of the ’404 Patent, which were invalidated as obvious in Latisse I; substantially

similar to claims in the ’988, ’161, and ’054 Patents which were invalidated on the basis of

collateral estoppel in Latisse II; and substantially similar to claims 8, 20, and 23 of the ’953 Patent,

which was invalidated on the basis of collateral estoppel in Latisse III. (ECF No. 8 ¶¶ 58, 64, 65.)

               B. Procedural History of This Action

       On September 19, 2018, Plaintiffs filed a Complaint (the “Complaint”) against Akorn and

Defendant/Counterclaim-Plaintiff Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) (collectively,

“Defendants”) asserting causes of action for: infringement of the ’270 Patent pursuant to the 35

U.S.C. § 271(e)(2) (Count One); declaratory judgment of patent infringement pursuant to 35

U.S.C. § 271(b) (Count Two); and declaratory judgment of patent infringement pursuant to 35

U.S.C. § 271(c) (Count Three). (ECF No. 1.) On November 19, 2018, Akorn filed an Answer (the

“Akorn Answer”) to the Complaint in which it asserted counterclaims for: declaration of invalidity

of the ’270 Patent (Counterclaim One); declaration of non-infringement of the ’270 Patent

(Counterclaim Two); declaration of preclusion based on collateral estoppel (Counterclaim Three);

actual monopolization: sham litigation in violation of 15 U.S.C. § 2 (Counterclaim Four); series

of sham litigations in violation of 15 U.S.C. § 2 (Counterclaim Five); attempted monopolization

in violation of 15 U.S.C. § 2 (Counterclaim Six); conspiracy to monopolize in violation of 15




                                                   7
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 8 of 27 PageID: 707



U.S.C. §§ 1 and 2 (Counterclaim Seven); and declaration of unenforceability due to patent misuse

(Counterclaim Eight). (ECF No. 8.) 7

       On January 11, 2019, Plaintiffs filed a Motion to Dismiss Counterclaims Four through

Eight, or in the alternative, to bifurcate and stay Counterclaims Four through Eight and the related

affirmative defenses. (ECF No. 22.) On February 4, 2019, Akorn filed an Opposition to Plaintiffs’

Motion to Dismiss the Counterclaims or to Bifurcate and Stay the proceedings (ECF No. 26) and

on February 13, 2019, Plaintiffs filed a Reply Brief to Akorn’s Opposition to its Motion to Dismiss

or to Bifurcate and Stay. (ECF No. 27).

       II.     LEGAL STANDARDS

               A. Rule 12(b)(6)

       In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [non-moving party].” Phillips v.

Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citations omitted). However, the plaintiff’s “obligation to provide the



7
  Additionally, Akorn also raised several affirmative defenses, which included: invalidity of the
’270 Patent pursuant to 35 U.S.C. §§ 101, 102, 103, and/or 112 (Affirmative Defense One); the
drug product described in ANDA No. 203051 has not infringed any enforceable claims in the ’270
Patent (Affirmative Defense Two); Plaintiffs have not demonstrated standing (Affirmative
Defense Three); Plaintiffs are barred from recovering costs associated with the suit pursuant to 35
U.S.C. § 288 (Affirmative Defense Four); the doctrines of res judicata and collateral estoppel bar
Plaintiffs from re-litigating the final decisions in Latisse II and Latisse III concerning the
obviousness of the subject matter of the ’270 Patent (Affirmative Defense Five); the Complaint
fails to state a claim for which relief may be granted (Affirmative Defense Six); Plaintiffs’
assertions constitute patent misuse (Affirmative Defense Seven); Plaintiffs’ assertions constitute a
sham litigation (Affirmative Defense Eight); and Plaintiffs’ assertions constitute a conspiracy in
violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 (Affirmative Defense Nine). (ECF No. 8
at 23-25.)
                                                 8
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 9 of 27 PageID: 708



‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)). A court is “not bound to accept as true a legal conclusion couched as a factual allegation.”

Papasan, 478 U.S. at 286. Instead, assuming the factual allegations in the complaint are true, those

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a probability

requirement.” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

must include “factual enhancements” and not just conclusory statements or a recitation of the

elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy



                                                  9
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 10 of 27 PageID: 709



 Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286.

        While, as a general rule, the court may not consider anything beyond the four corners of

 the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

 court may consider certain narrowly defined types of material without converting the motion to

 dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

 Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

 to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Secs. Litig., 114 F.3d

 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

                B. Rule 12(f)

        Rule 12(f) permits a court, upon motion or sua sponte, to strike from a pleading an

 “insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

 Civ. P. 12(f). “Because of the drastic nature of the remedy, however, motions to strike are usually

 ‘viewed with disfavor’ and will generally ‘be denied unless the allegations have no possible

 relation to the controversy and may cause prejudice to one of the parties, or if the allegations

 confuse the issues.’” Garlanger v. Verbeke, 223 F. Supp. 2d 596, 609 (D.N.J. 2002) (quoting

 Tonka Corp. v. Rose Art Indus., Inc., 836 F. Supp. 200, 217 (D.N.J. 1993)).

        Indeed, such remedy is to be invoked “only when required for the purposes of justice.” In

 re Gabapentin, 649 F. Supp. 2d 340, 346 (D.N.J. 2009) (quoting North Penn Transfer, Inc. v.

 Victaulic Co. of Am., 859 F. Supp. 154, 158 (E.D. Pa. 1994)). “Courts have, however, recognized

 that such motions may serve to hasten resolution of cases by eliminating the need for discovery

 which in turn saves time and litigation expenses.” Gabapentin, 649 F. Supp. 2d at 346 (citation

 omitted); see also F.D.I.C. v. White, 828 F. Supp. 304, 307 (D.N.J. 1993). Courts have stricken



                                                 10
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 11 of 27 PageID: 710



 affirmative defenses as legally insufficient where the arguments therein had previously been raised

 and subsequently rejected by the court. See Modern Creative Servs., Inc. v. Dell Inc., No. 05-3891,

 2008 WL 305747, at *1 (D.N.J. Jan. 28, 2008). Rule 12(f) “does not impose a probability

 requirement at the pleading stage, but instead simply calls for enough facts to raise a reasonable

 expectation that discovery will reveal evidence of the necessary element.” Gabapentin, 649 F.

 Supp. 2d at 346 (quoting Phillips, 515 F.3d at 234)).

                C. Bifurcation

        Pursuant to Rule 42(b), a court may, for convenience or to expedite and economize the

 litigation, “order a separate trial of one or more separate issues, claims, crossclaims, counterclaims,

 or third-party claims.” Fed. R. Civ. P. 42(b). The “rule in [the Third Circuit] . . . has been that the

 decision to bifurcate . . . is a matter to be decided on a case-by-case basis and must be subject to

 an informed discretion by the trial judge.” Lis v. Robert Packer Hosp., 579 F.2d 819, 824 (3d Cir.

 1978) (citing Idzojtic v. Penn. R.R. Co., 456 F.2d 1228, 1230 (3d Cir. 1971)). “The party moving

 for bifurcation has the burden of showing that bifurcation is proper in light of the general principle

 that a single trial tends to lessen the delay, expense and inconvenience to all parties.” Huertas v.

 TransUnion, Case No. 08-2009, 2009 WL 10697260, at *1 (D.N.J. Apr. 29, 2009).

        III.    DECISION

        Plaintiffs contend: this Court should dismiss Counterclaims Four through Six because

 Akorn has failed to plausibly allege sham litigations as it cannot meet the high pleading burden to

 strip Plaintiffs of immunity pursuant to the Noerr-Pennington doctrine and the “Series Test” does

 not apply to Plaintiffs’ lawsuits (ECF No. 22-1 at 9-18); this Court should dismiss Counterclaim

 Seven as Akorn fails to convert an ordinary patent license term into an unlawful conspiracy to

 monopolize claim (id. at 18-20); this Court should dismiss Counterclaim Eight as Akorn’s bare



                                                   11
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 12 of 27 PageID: 711



 allegations of sham litigation cannot support a patent misuse claim (id. at 20-21); Akorn’s

 Affirmative Defenses Seven through Nine – identical antitrust and patent misuse defenses to its

 counterclaims – should be stricken for the same reasons as it implores this Court to dismiss

 Counterclaims Four through Eight (id. at 21-22); and, in the alternative, this Court should bifurcate

 and stay Counterclaims Four through Eight and Affirmative Defenses Seven through Nine as it

 would promote judicial economy (id. at 22-29).

         Akorn argues this Court should deny Plaintiffs’ Motion to Dismiss the Counterclaims and

 Strike the Affirmative Defenses because: Plaintiffs do not challenge the majority of the elements

 required to establish monopolization counterclaims (ECF No. 26 at 10-11); it has sufficiently pled

 that Plaintiffs have pursued a series of sham litigations (id. at 11-18); it has sufficiently pled that

 Plaintiffs have engaged in sham litigation supporting its actual monopolization and conspiracy to

 monopolize claims (id. at 18-24); and for the same reasons, this Court should not strike its

 Affirmative Defenses (id. at 24-26). Additionally, Akorn claims this Court should deny Plaintiffs’

 Motion to Bifurcate because, inter alia, bifurcation is premature and would be inefficient and

 prejudicial. (Id. at 26-32.)

         This Court addresses each argument in turn.

                 A. Actual Monopolization, Sham Litigation, and Attempted Monopolization
                    (Counterclaims Four through Six)

         Plaintiffs contend Akorn cannot meet the high pleading standard to strip Plaintiffs of their

 Noerr-Pennington immunity because: Akorn does not allege that Latisse I-III were sham

 litigations; Plaintiffs had a reasonable basis from which to file all of the Latisse lawsuits; Plaintiffs

 prevailed in the district court in its suit in Latisse I; the district court determined that the lawsuits

 in Latisse II and III were not objectively baseless; and Latisse IV has yet to be adjudicated on the

 merits. (ECF No. 22-1 at 9-16.) Plaintiffs further contend that the “Series Test” does not apply to

                                                    12
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 13 of 27 PageID: 712



 their lawsuits. (Id. at 16-18.) Akorn argues this Court should deny Plaintiffs’ Motion to Dismiss

 Counterclaims Four through Six because, inter alia, Plaintiffs do not challenge the majority of the

 elements required to establish Akorn’s monopolization counterclaims and Akorn has adequately

 pled a series of sham litigation, maintaining Plaintiffs impute an erroneous legal standard in

 arguing the “Series Test” does not apply. (ECF No. 26 at 9-21.)

        The Noerr-Pennington doctrine protects concerted efforts to restrain or monopolize

 commerce by petitioning the government, or the courts, from antitrust liability. Allied Tube &

 Conduit Corp. v. Indian Head, Inc., 486 U.S. 492, 499 (1988) (citing Mine Workers v. Pennington,

 381 U.S. 657, 669-72 (1965)). 8 “Under the Noerr-Pennington doctrine, ‘[a] party who petitions

 the government for redress generally is immune from antitrust liability.’” A.D. Bedell, 263 F.3d at

 250 (quoting Cheminor Drugs, Ltd. v. Ethyl Corp., 168 F.3d 119, 122 (3d Cir.), cert. denied, 528

 U.S. 871 (1999)). Such petitioning “is immune from liability even if there is an improper purpose

 or motive.” Id.

        However, there is a “sham” exception to the Noerr-Pennington doctrine which “holds that

 using the petitioning process simply as an anticompetitive tool without legitimately seeking a

 positive outcome to the petitioning destroys immunity.” Id. n.29 (citing City of Columbia v. Omni




 8
   “Rooted in the First Amendment” and with the intention to quell “fears about the threat of liability
 chilling political speech,” the Noerr-Pennington doctrine immunizes parties “who attempted to
 influence government action – even where the petitioning had anticompetitive effect,” from federal
 antitrust lawsuits. A.D. Bedell Wholesale Co. v. Phillip Morris Inc., 263 F.3d 239, 250 (3d Cir.
 2001). The importance of the right to petition the government has been “long recognized” in the
 common law tradition. Id. at 252. “As early as 1215, the Magna Carta granted barons the right to
 petition the King of England for redress.” Id. (citing Julie M. Spanbauer, The First Amendment
 Right to Petition Government for Redress of Grievances: Cut From a Different Cloth, 21 HASTINGS
 CONST. L.Q. 15, 17 (1993)). Indeed, the “very idea of government, republican in form, implies a
 right on the part of its citizens to meet peaceably for consultation in respect to public affairs and
 to petition for a redress of grievances.” United States v. Cruikshank, 92 U.S. 542, 552 (1875).


                                                  13
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 14 of 27 PageID: 713



 Outdoor Advert., Inc., 499 U.S. 365, 380 (1991)). “A ‘sham’ situation involves a defendant whose

 activities are not genuinely aimed at procuring favorable government action at all, not one who

 genuinely seeks to achieve his governmental result, but does so through improper means.” Omni,

 499 U.S. at 381 (citations omitted). “[C]hallenges to allegedly sham petitioning activity must be

 resolved according to objective criteria.” Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures

 Indus., Inc., 508 U.S. 49, 59 (1993). 9 The Supreme Court has “dispelled the notion that an antitrust

 plaintiff could prove a sham merely by showing that its competitor’s ‘purposes were to delay [the

 plaintiff’s] entry into the market and even to deny it a meaningful access to the appropriate . . .

 administrative and legislative fora.’” Id. at 59-60 (quoting Omni, 499 U.S. at 381). Indeed, the

 Court reasoned that such intent “may render the manner of lobbying improper or even unlawful,

 but does not necessarily render it a sham.” Omni, 499 U.S. at 381.

         At the outset, Plaintiffs argue that Akorn fails entirely to allege that Latisse I-III were sham

 litigations. (ECF No. 22-1 at 10.) On the contrary, Akorn specifically alleges Plaintiffs “have

 conducted a series of sham proceedings” and have recited various elements of a sham proceeding

 in its counterclaims: Plaintiffs’ legal filings were not made out of a genuine interest in redressing

 grievances; the filings are “part of a pattern or practice of successive filings undertaken for the

 purposes of harassment”; the lawsuits “were brought as part of an anticompetitive scheme”; and

 the lawsuits were not “legitimate petitioning[s] of the court.” (ECF No. 8 ¶ 174.)

         Although Akorn provides a recitation of the elements of a monopolization cause of action

 in alleging Plaintiffs’ current lawsuit constitutes a sham, the facts it pleads are insufficient to vitiate

 the protections of the Noerr-Pennington doctrine. Therefore, Counterclaims Four through Six




 9
  Prof’l Real Estate Inv’rs is abbreviated by the parties, as well as other courts, as PRE. This Court
 adopts this abbreviation hereinafter.
                                                     14
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 15 of 27 PageID: 714



 cannot withstand Plaintiffs’ Motion to Dismiss.

         Plaintiffs had a reasonable basis on which to file the lawsuits in Latisse I-III such that it is

 implausible that the lawsuits were filed merely as an “anticompetitive tool” while not genuinely

 seeking a positive outcome. See Omni, 499 U.S. at 380. Under the Patent Act, a patent is “presumed

 valid.” 35 U.S.C. § 282(a). “Given the presumption of patent validity . . . it will be a rare case in

 which a patentee’s assertion of its patent in the face of a claim of invalidity will be so unreasonable

 as to support a claim that the patentee has engaged in sham litigation.” Tyco Healthcare Grp. LP

 v. Mutual Pharm. Co., Inc., 762 F.3d 1338, 1345 (Fed. Cir. 2014). In fact, “[o]nly if the exacting

 standards of PRE are satisfied will the patentee lose its Noerr-Pennington immunity in that

 setting.” Id. (citing C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1368-69 (Fed. Cir. 1998)). In

 PRE, the Court outlined the objective criteria for determining whether a litigant has instituted sham

 litigation, thereby abolishing Noerr-Pennington immunity, as follows:

                 We now outline a two-part definition of “sham” litigation. First, the
                 lawsuit must be objectively baseless in the sense that no reasonable
                 litigant could realistically expect success on the merits. If an
                 objective litigant could conclude that the suit is reasonably
                 calculated to elicit a favorable outcome, the suit is immunized under
                 Noerr, and an antitrust claim premised on the sham exception must
                 fail. Only if the challenged litigation is objectively meritless may a
                 court examine the litigant’s subjective motivation. Under the second
                 part of our definition of sham, the court should focus on whether the
                 baseless lawsuit conceals an attempt to interfere directly with the
                 business relationships of a competitor . . . through the use of the
                 governmental process – as opposed to the outcome of that process –
                 as an anticompetitive weapon.

 PRE, 508 U.S. at 60-61 (citations omitted).

         Here, the lawsuits in Latisse I-III, as well as the Plaintiffs’ current suit, are not objectively

 baseless in the sense that no reasonable litigant could realistically expect success on the merits.

 Latisse I cannot be said to have been objectively baseless as Plaintiffs prevailed at the district court



                                                    15
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 16 of 27 PageID: 715



 level before the decision was ultimately reversed on an appeal by a divided Federal Circuit. Case

 No. 1:11-cv-650, ECF No. 95; Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 966 (Fed. Cir. 2014);

 (ECF No. 8 ¶¶ 35-36.) The fact that Plaintiffs initially prevailed before the district court, and that

 the Federal Circuit’s decision was split, destroys any notion that no reasonable litigant could

 realistically expect success. On the contrary, Latisse I was “hard-fought and close,” and therefore

 cannot constitute sham litigation. AstraZeneca AB v Mylan Labs., Inc., 2010 WL 2079722, at *4

 (S.D.N.Y. May 19, 2010).

        Similarly, Latisse II and III do not constitute sham litigations. An “essential” inquiry in

 determining whether a suit was a sham is not whether the suit ultimately succeeds, but rather,

 whether it was objectively baseless “at the time it was filed.” In re Wellbutrin XL Antitrust Litig.,

 868 F.3d 132, 148 (3d Cir. 2017) (citing PRE, 508 U.S. at 60 n.5). Plaintiffs filed Latisse II when

 Latisse I was still pending, and as such, none of Plaintiffs’ patents had been declared invalid at the

 time. Even though Latisse III was filed after the opinion in Latisse I was issued, Plaintiffs

 voluntarily discontinued its infringement claims concerning the ’962 Patent in Latisse III and

 prosecuted only its claims under the ’953 Patent, which was not issued until January 2015. Latisse

 III, Case No. 1:14-cv-1034, ECF Nos. 15 & 47. As the ’953 Patent was not issued until after the

 decisions in Latisse I and II, Plaintiffs cannot be charged with any knowledge of the invalidation

 of the ’953 Patent, even if it did contain substantially similar claims as the ’962 Patent.

 Accordingly, the assertion of claims in a patent whose validity has not yet been litigated cannot be

 said to be “objectively baseless in the sense that no reasonable litigant could realistically expect

 success on the merits.” PRE, 508 U.S. at 60.

        Importantly, in both Latisse II and III, Akorn and/or its co-defendants moved for attorney’s

 fees, arguing that Plaintiffs’ claims were frivolous, and in both matters, the district court denied



                                                  16
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 17 of 27 PageID: 716



 the motions, determining Plaintiffs’ conduct was not “exceptional” pursuant to 35 U.S.C. § 285.

 Latisse II, Case Nos. 1:12-cv-247 and 1:13-cv-16, ECF No. 114, ¶ 5; Latisse III, Case No. 1:14-

 cv-1034, ECF No. 97. Plaintiffs argue that the “exceptional case” standard in Section 285 is lower

 than the sham litigation standard that applies here, and that as the district court already determined

 that the lawsuits in Latisse II and III were not objectively baseless under this lower standard, then

 they “cannot be objectively baseless under the more exacting PRE standard.” (ECF No. 22-1 at

 14-15.) Akorn counters that Plaintiffs “misconstrue the law by claiming that Latisse II cannot be

 objectively baseless,” and that because the standards between applying § 285 and determining

 litigation to be a sham differ, the decision to deny attorney’s fees in Latisse II and III cannot be

 given preclusive effect to determine that the litigations do not constitute a sham. (ECF No. 26 at

 17-18.)

           In Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 551 (2014), the

 Supreme Court explicitly drew a distinction between the “exceptional case” standard used in

 adjudicating attorney’s fees motions pursuant to § 285, and the “objectively baseless” standard

 established by the Court in Noerr-Pennington and later clarified in PRE. The Octane Court began

 by rejecting the fee-shifting standard established by the Federal Circuit in Brooks, 393 F.3d at

 1381, which held that fees may be imposed against the patentee only if both (1) the litigation is

 brought in subjective bad faith, and (2) the litigation is objectively baseless. Octane, 572 U.S. at

 551. The Court determined this formulation was “overly rigid” as it “superimpose[d] an inflexible

 framework onto statutory text [§ 285] that is inherently flexible.” Id. at 555. The Court explained

 its reasoning as follows:

                 In Brooks Furniture, the Federal Circuit imported the PRE standard
                 into § 285. But the PRE standard finds no roots in the text of § 285,
                 and it makes little sense in the context of determining whether a case
                 is so “exceptional” as to justify an award of attorney’s fees in patent

                                                   17
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 18 of 27 PageID: 717



                litigation. We crafted the Noerr-Pennington doctrine – and carved
                out only a narrow exception for “sham” litigation – to avoid chilling
                in the exercise of the First Amendment right to petition the
                government for redress of grievances . . . But to the extent that patent
                suits are similarly protected as acts of petitioning, it is not clear why
                the shifting of fees in an “exceptional” case would diminish that
                right. The threat of antitrust liability (and the attendant treble
                damages, 15 U.S.C. § 15) far more significantly chills the exercise
                of the right to petition than does the mere shifting of attorney’s fees.

                ...

                Finally, we reject the Federal Circuit’s requirement that patent
                litigants establish their entitlement to fees under § 285 by “clear and
                convincing evidence,” [as is required for a determination of
                objectively baseless conduct]. We have not interpreted comparable
                fee-shifting statutes to require proof of entitlement to fees by clear
                and convincing evidence. And nothing in § 285 justifies such a high
                standard of proof. Section 285 demands a simple discretionary
                inquiry; it imposes no specific evidentiary burden, much less such a
                high one. Indeed, patent-infringement litigation has always been
                governed by a preponderance of the evidence standard, and that is
                the standard generally applicable in civil actions, because it allows
                both parties to share the risk of error in roughly equal fashion.

 Octane, 572 U.S. at 556-58 (citations omitted).

        The Court’s holding in Octane indicates that the “exceptional case” standard under § 285

 is less exacting than the Noerr-Pennington doctrine’s sham litigation carve-out as defined in PRE.

 Federal courts have given a court’s denial of attorney’s fees under § 285 preclusive effect when

 determining whether a suit or series of suit constitutes sham litigation. See Shuffle Tech Int’l LLC

 v. Scientific Games Corp., No. 15-3702, 2017 WL 3838096, at *7 (N.D. Ill. Sept. 1, 2017) (holding

 that plaintiffs “may be precluded from pursuing” a theory of sham litigation where the district

 court “already ruled on a key issue relevant to [the] theory of sham litigation: whether the suit . . .

 was objectively baseless”). Accordingly, as the district court has already determined – by a

 preponderance of the evidence – that the litigations are not exceptional, they cannot be said to be

 objectively baseless.

                                                   18
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 19 of 27 PageID: 718



         Notwithstanding the district court’s rulings denying the various attorney’s fees motions, it

 is clear that Akorn cannot demonstrate the litigations are objectively baseless. Even if Akorn had

 plausibly alleged that the Latisse litigations constituted sham litigations, it cannot satisfy the Third

 Circuit’s “series test.” See Hanover 3201 Realty, LLC v. Vill. Supermarkets, Inc., 806 F.3d 162,

 179-80 (3d Cir. 2015). When a party brings

                 “a series of legal proceedings, . . . ‘the question is not whether any
                 one of them has merit – some may turn out to, just as a matter of
                 chance, but whether they are brought pursuant to a policy of starting
                 legal proceedings without regard to the merits and for the purpose
                 of injuring a market rival.’”

 Id. at 180 (quoting USS-POSCO Indus. v. Contra Costa Cty. Bldg. & Constr. Trades Council,
 AFL-CIO, 31 F.3d 800, 811 (9th Cir. 1994)).

         Furthermore, in determining whether a plaintiff had the improper purpose of “injuring a

 market rival,” courts should consider the litigant’s “filing success – i.e., win-loss percentage – as

 circumstantial evidence of [] subjective motivations.” Hanover, 806 F.3d at 180-81. “If more than

 an insignificant number of filings have objective merit, a defendant likely did not have the policy

 of filing ‘willy-nilly without regard to success.’” Hanover, 806 F.3d at 181 (quoting USS-POSCO,

 31 F.3d at 811).

         Here, Akorn cannot plausibly allege that the Latisse lawsuits were brought for the purpose

 of injuring a market rival. It is unquestionable that the lawsuits in both Latisse I and II had objective

 merit, as each sought to enforce patents whose validity had not yet been adjudicated by a court.

 Additionally, as this Court and the district court in Latisse III have each determined that the lawsuit

 in Latisse III was not objectively baseless, it is clear that “more than an insignificant number of

 [the] filings have objective merit.” Hanover, 806 F.3d at 181. Accordingly, Akorn has failed to

 state a claim for monopolization by virtue of sham litigation, and Plaintiffs’ Motion to Dismiss

 Counterclaims Four through Six is GRANTED.

                                                    19
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 20 of 27 PageID: 719



                B. Conspiracy to Monopolize (Counterclaim Seven)

        Plaintiffs contend this Court should dismiss Counterclaim Seven, asserting a cause of

 action for conspiracy to monopolize in violation of 15 U.S.C. §§ 1 and 2, as Akorn “fails to convert

 an ordinary patent license term into an unlawful conspiracy to monopolize claim.” (ECF No. 22-1

 at 18-20.) Akorn argues Plaintiffs’ Motion to Dismiss Counterclaim Seven should be denied as it

 has sufficiently pled each element required for an unlawful conspiracy to monopolize claim and

 provided a factual basis for each element of its claim. (ECF No. 26 at 21-23.)

        A conspiracy occurs when multiple defendants have “a conscious commitment to a

 common scheme designed to achieve an unlawful objective.” Monsanto Co. v. Spray-Rite Serv.

 Corp., 465 U.S. 752, 764 (1984) (quoting Edward J. Sweeney & Sons, Inc. v. Texaco, Inc., 637

 F.2d 105, 111 (3d Cir. 1980)). To establish a conspiracy to monopolize claim pursuant to 15 U.S.C.

 § 1, 10 a party must prove “(1) concerted action by the defendants; (2) that produced anti-

 competitive effects within the relevant product and geographic markets; (3) that the concerted

 actions were illegal; and (4) that it was injured as a proximate result of the concerted action.”

 Gordon v. Lewiston Hosp., 423 F.3d 184, 207 (3d Cir. 2005) (citations omitted). “Claims for

 conspiracy to monopolize under Section 2 of the Sherman Act also require evidence of a

 conspiracy,” as “Section 2 . . . prohibits monopolization, attempts to monopolize and conspiracies

 to monopolize any part of interstate trade or commerce.” Id. at 207 n.16.

        In Counterclaim Seven, Akorn alleges: a concerted action in the form of an agreement to

 enforce the licensed patents – the ’270 and ’962 Patents – by filing multiple patent infringement

 actions against Akorn and its co-defendants (ECF No. 8 ¶¶ 209-12); producing the anti-competitive



 10
   Title 15, Section 1 of the U.S. Code states, “Every contract, combination in the form of trust or
 otherwise, or conspiracy, in restraint of trade or commerce among the several States, or with
 foreign nations, is declared to be illegal.”
                                                 20
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 21 of 27 PageID: 720



 effect of fixing prices for Latisse while “restraining trade or commerce . . . by suppressing

 competition” (id. ¶¶ 213-14); this concerted action was illegal as it sought to use sham litigation

 to restrain trade and maintain Plaintiffs’ monopoly (id. ¶¶ 215, 219); and Akorn suffered damages

 in the form of, inter alia, increased business costs “forestalling, frustrating and preventing Akorn’s

 ability to compete in the relevant market” (id. ¶ 218).

        First, Akorn fails to allege Plaintiffs’ actions were illegal. Activities that are “in line with

 a wide swath of rational and anticompetitive business strategy [as] unilaterally prompted by

 common perceptions of the market” are inadequate to state a claim for conspiracy. Twombly, 550

 U.S. at 545. As Akorn has failed to allege a claim for sham litigation, as discussed in this Court’s

 analysis of Plaintiffs’ Motion to Dismiss Counterclaims Four through Six, it necessarily cannot

 fulfill the third prong of the test explained in Gordon. Therefore, this Court must grant Plaintiff’s

 Motion to Dismiss Counterclaim Seven.

        Additionally, the Supreme Court has held that a corporation and its wholly-owned

 subsidiaries cannot conspire with one another as a matter of law because they feature a “complete

 unity of interest” rather than a “sudden joining of two independent sources of economic power

 previously pursuing separate interests.” Copperweld Corp. v. Independence Tube Corp., 467 U.S.

 751, 771 (1984). Supreme Court jurisprudence teaches the “broader principle that substance, not

 form, should determine whether a separately incorporated entity is capable of conspiring under §

 1.” Copperweld, 467 U.S. at 773 n.21 (citing Sunkist Growers, Inc. v. Winckler & Smith Citrus

 Prods. Co., 370 U.S. 19, 29 (1962)). Indeed, as a “general rule, a patent owner should be joined,

 either voluntarily or involuntarily, in any patent infringement suit brought by an exclusive licensee

 having fewer than all substantial patent rights.” Shionogi Pharma, Inc. v. Mylan, Inc., No. 10-1077,

 2011 WL 2174499, at *5 (D. Del. May 26, 2011) (citations omitted). Accordingly, “district courts



                                                  21
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 22 of 27 PageID: 721



 have held that [] parties with unified interests, such as a patent holder and licensee, are incapable

 of conspiring [with one another for the purposes of 15 U.S.C. § 1].” Id. Here, as it is undisputed

 that Duke and Allergan have an exclusive patentee-license holder relationship, this Court must

 dismiss Counterclaim Seven.

        Citing Townshend v. Rockwell Int’l Corp., No. 99-400, 2000 WL 433505, at *6 (N.D. Cal.

 Mar. 28, 2000), Akorn argues that the issue of a party’s capability to enter a conspiracy is a

 question of fact that cannot be resolved upon a Rule 12 motion. (ECF No. 26 at 22-23.) However,

 the decision in Townshend, which focused primarily on a Ninth Circuit holding inapplicable to this

 matter, involved a fraudulently obtained standard and the counterclaim-defendants’ actions to

 block competitors from accessing patents needed to manufacture standard-compliant products.

 Townshend, 2000 WL 433505, at *6. The Townshend court was required to consider whether the

 counterclaim-defendants violated a specific and complex patent policy agreed upon by the parties,

 whereby the terms of such policy were in dispute. Id. Here, no such dispositive, fact-intensive

 inquiry exists. Similarly, this Court does not find the additional cases – none of which are binding

 authorities – to provide persuasive support to Akorn’s position. 11 Accordingly, Akorn has failed

 to state a claim for conspiracy to monopolize and Plaintiffs’ Motion to Dismiss Counterclaim

 Seven is GRANTED.




 11
    In support of its position that an exclusive patentee-license holder relationship between the
 parties does not preclude suit under § 1, Akorn cited Pecover v. Elec. Arts Inc., 633 F. Supp. 2d
 976, 983-84 (N.D. Cal. 2009) and In re EpiPen Mktg., Sales Practices & Antitrust Litig., 336 F.
 Supp. 3d 1256, 1301-02 (D. Kan. 2018). Unlike here, the plaintiff in Pecover challenged multiple
 agreements with competitors which allegedly “deprive[d] the marketplace of independent sources
 of economic power” and thereby prevented competition. Pecover, 633 F. Supp. 2d at 984.
 Meanwhile, the decision in In re EpiPen was between defendants who “compete[d] in the [same
 relevant] market” and where the challenged agreement allegedly went against one of the party’s
 own self-interests. In re EpiPen, 336 F. Supp. 3d at 1302.
                                                  22
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 23 of 27 PageID: 722



                C. Patent Misuse (Counterclaim Eight)

        Plaintiffs contend Akorn’s Counterclaim Eight, asserting patent misuse, should be

 dismissed as Akorn fails to allege fraud – thereby premising its claim solely on sham litigation –

 and Akorn’s assertions that Plaintiffs expanded the scope of their patents without any factual

 allegations falls short of the pleading standard in Twombly. (ECF No. 22-1 at 20-21.) Akorn argues

 it made specific allegations of Plaintiffs’ attempt to expand the temporal or physical scope of the

 claims, and as such, dismissal at this juncture is unwarranted. (ECF No. 26 at 23-24.)

        In “applying the Supreme Court’s patent misuse decisions, [the Federal Circuit] ha[s]

 characterized patent misuse as the patentee’s act of ‘impermissibly broadening the physical or

 temporal scope of the patent grant with anticompetitive effect.’” Princo Corp. v. Int’l Trade

 Com’n, 616 F.3d 1318, 1328 (Fed. Cir. 2010) (quoting Windsurfing Int’l, Inc. v. AMF, Inc., 782

 F.2d 995, 1001 (Fed. Cir. 1986)). Where a patentee has “used restrictive conditions on licenses or

 sales to broaden the scope of the patent grant,” the Federal Circuit has “held that an accused

 infringer may invoke the doctrine of patent misuse to defeat the patentee’s claim.” Princo, 616

 F.3d at 1328 (citing Monsanto Co. v. McFarling, 363 F.3d 1336, 1341 (Fed. Cir. 2004)).

        Certain activities constitute patent misuse per se, such as when a patentee with market

 power explicitly conditions a license under the patent on the purchase of other unpatentable goods.

 See Virginia Panel Corp. v. MAC Panel Co., 133 F.3d 860, 869 (Fed. Cir. 1997). Meanwhile, other

 actions have been statutorily excluded from the doctrine of patent misuse even though they may

 have “anticompetitive effects.” See U.S. Philips Corp. v. Int’l Trade Com’n, 424 F.3d 1178, 1185

 (Fed. Cir. 2005). For example, 35 U.S.C. § 271(d)(3) allows a patent owner “to enforce his patent

 rights against infringement or contributory infringement of the patent.” 35 U.S.C. § 271(d)(3).

 Similarly, the Federal Circuit has further held that it is “not patent misuse to bring suit to enforce



                                                  23
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 24 of 27 PageID: 723



 patent rights not fraudulently obtained.” C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1373

 (Fed. Cir. 1998).

        Akorn has failed to adequately plead patent misuse. First, Akorn has failed entirely to

 allege fraud in Plaintiffs’ obtaining of the various patents. As such, Akorn’s patent misuse claim

 is premised entirely on its sham litigation allegations, which, as a matter of law, cannot for the

 basis of a patent misuse claim. See Pace Int’l, LLC v. Indus. Ventilation, Inc., No. 08-1822, 2009

 WL 2460999, at *1 (W.D. Wash. Aug. 6, 2009) (citing C.R. Bard, 157 F.3d at 1373)). Moreover,

 although Akorn alleges Plaintiffs “impermissibly broaden[ed] the scope of the ’270 Patent” both

 “physically” and “temporally,” thereby causing an “anticompetitive effect,” Akorn offers

 absolutely no factual allegations to support this claim. (ECF No. 8 ¶¶ 228-31.) 12 Where a litigant

 fails to plead specifics as to how a defendant in a patent misuse action impermissibly broadened

 the physical or temporal scope of the patent, the patent misuse claim cannot withstand a motion to

 dismiss. See Otsuka Pharm. Co. v. Torrent Pharm. Ltd., Inc., 118 F. Supp. 3d 646, 659 (D.N.J.

 2015) (dismissing a patent misuse claim as it “hinge[d] upon [defendant’s] allegedly bad faith

 conduct in pursuing its baseless patent infringement action” because it failed to plead how it

 “impermissibly broadened the physical or temporal scope of the [] patents with an anticompetitive

 effect”); see also GoDaddy.com, LLC v. RPost Commc’ns Ltd., No. 14-126, 2014 WL 6908507,

 at *5 (D. Ariz. Dec. 9, 2014) (dismissing a patent misuse claim where the plaintiff “pled that

 [defendant] acted in bad faith without pleading any facts that indicate an impermissible

 broadening” of the patent). Accordingly, Akorn has failed to state a claim for patent misuse and




 12
   Instead, Akorn merely alleges that a “reasonable litigant” would believe that Plaintiffs were
 collaterally estopped from asserting or contesting the invalidity of claims in the ’270 Patent. (ECF
 No. 8 ¶ 229.) however, the ’270 Patent was not issued until February 2017, and the claims of the
 ’270 Patent itself have yet to be fully litigated on the merits. (ECF No. 1 ¶¶ 18, 64.)
                                                 24
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 25 of 27 PageID: 724



 Plaintiffs’ Motion to Dismiss Counterclaim Eight is GRANTED.

                D. Affirmative Defenses Seven Through Nine

        Plaintiffs contend this Court should strike Akorn’s Affirmative Defenses Seven, Eight, and

 Nine – asserting patent misuse, sham litigation, and conspiracy to violate 15 U.S.C. § 1,

 respectively – as they are deficient under Rule 8 and should be dismissed for the same reasons as

 the correlating counterclaims. (ECF No. 22-1 at 21-22.) Akorn argues Plaintiffs cannot plausibly

 claim they have not been provided sufficient notice of the bases for the affirmative defenses, the

 standard when considering a motion to strike an affirmative defense, and that as such, this Court

 should deny Plaintiffs’ Motion to Strike. (ECF No. 26 at 24-25.)

        “An affirmative defense can be stricken only if the defense asserted could not possibly

 prevent recovery under any pleaded or inferable set of facts.” Tonka, 836 F. Supp. at 218 (citations

 omitted). Courts should strike pleadings only “sparingly,” as it is a “drastic remedy” reserved for

 ensuring justice in appropriate circumstances. United States v. Boston Scientific Neuromodulation

 Corp., No. 11-1210, 2014 WL 4402118, at *3 (D.N.J. Sept. 4, 2018) (citations omitted). “If there

 is any doubt as to whether a matter in a pleading should be stricken, the doubt should be resolved

 in favor of the pleading.” Id. “The Third Circuit has yet to opine on whether the pleading standards

 under Twombly and Iqbal apply to the pleading of affirmative defenses, but the majority of district

 courts in this Circuit to address the issue have concluded they do not.” Malibu Media, LLC v. Does

 1, No. 12-2078, 2013 WL 1702549, at *2 (E.D. Pa. Mar. 6, 2013).

        Notably, the Third Circuit has held:

                The purpose of requiring the defendant to plead available
                affirmative defenses in his answer [pursuant to Rule 8] is to avoid
                surprise and undue prejudice by providing the plaintiff with notice
                and the opportunity to demonstrate why the affirmative defenses
                should not succeed.



                                                 25
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 26 of 27 PageID: 725



 Robinson v. Johnson, 313 F.3d 128, 134-35 (3d Cir. 2002).

        Here, although the standard for asserting an affirmative defense is less exacting than that

 to bring a claim, Akorn’s affirmative defenses must be stricken on the same grounds on which this

 Court granted Plaintiffs’ Motion to Dismiss Counterclaims Four through Six. See Sonos, Inc. v.

 D&M Holdings Inc., No. 14-1330, 2016 WL 4249493, at *2 (holding an affirmative “defense may

 be deemed meritless because it is simply a conclusory allegation which fails to provide an

 appropriate statement of facts or to allege the necessary elements of the claims”). Akorn’s

 affirmative defenses are mere redundant recitations of Counterclaims Four through Six, and

 therefore essentially require Akorn to prove the same elements as the correlating counterclaims in

 order to prevail. Moreover, although Plaintiffs were on notice of the defenses raised in the

 affirmative defenses, Plaintiffs have demonstrated why the defenses are meritless and should not

 succeed. Accordingly, Plaintiffs’ Motion to Strike Affirmative Defenses Seven through Nine is

 GRANTED.

                E. Motion to Bifurcate and Stay

        As this Court has already granted Plaintiffs’ Motion to Dismiss both Counterclaims Four

 through Six and Affirmative Defenses Seven through Nine, Plaintiffs’ Motion to Bifurcate and

 Stay Akorn’s Counterclaims Four through Six and Affirmative Defenses Seven through Nine is

 DENIED AS MOOT.

        IV.     CONCLUSION

        For the reasons set forth above, Plaintiffs’ Motion to Dismiss Counterclaims Four through

 Eight is GRANTED and Counterclaims Four through Eight are DISMISSED WITHOUT

 PREJUDICE, Plaintiffs’ Motion to Strike Affirmative Defense Seven through Nine is




                                                26
Case 3:18-cv-14035-BRM-TJB Document 41 Filed 09/16/19 Page 27 of 27 PageID: 726



 GRANTED, and Plaintiffs’ Motion to Bifurcate and Stay Akorn’s Counterclaims and Affirmative

 Defenses is DENIED AS MOOT.



 Date: September 16, 2019                         /s/ Brian R. Martinotti___________
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE




                                             27
